DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-16 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 11/04/2021, with respect to the rejection(s) of claims 1-16, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Paszkowicz et al. (Paszkowicz - US 2018/0285665 A1) in view of Victor (Victor – US 2019/0367050 A1) and Neiswander et al. (Neiswander – US 2018/0111552 A1).

As to claim 1, Paszkowicz discloses an apparatus for controlling driving of a vehicle, the apparatus comprising: 
a controller (Paszkowicz: Abstract, [0055]-[0056], and FIG. 2 the system controller 29: if the driver monitor 21 determines that the attentiveness level of the driver is low, for example Level 3 (Highly Inattentive), the vehicle system controller 29 can modify the control strategy of the ACC to inhibit increases in the vehicle speed. The vehicle system controller 29 can revert to the standard control strategy once the determined attentiveness level increases, for example returns to Level 1 (Attentive) or Level 2 (Moderately Inattentive). Alternatively, or in addition, the vehicle system controller 29 could be configured to modify a distance set by the ACC between the vehicle V and the vehicle in front in dependence on the determined attentiveness level of the driver) configured to: 
determine a position of the input when the input is operated by the driver (Paszkowicz: [0012]-[0015], [0046], [0049]-[0054], [0062], and FIG. 4: The driver attentiveness can be determined in dependence on the weighting of the area of interest with which the line of sight of the driver is coincident. The relative weighting of the areas of interest can be defined depending on the direction of travel of the vehicle); 
set a weight to a careless state of the driver based on a separation distance between the driver and the input device (Paszkowicz: Abstract, [0015], [0029], [0046], [0052], [0065]-[0067], FIG. 1-3 the first and second image sensors 3-1 – 3-2, and FIG. 4-5: A weighting can be applied to each of said predefined areas of interest. The driver attentiveness can be determined in dependence on the weighting of the area of interest with which the line of sight of the driver is coincident. The relative weighting of the areas of interest can be defined depending on the direction of travel of the vehicle) operated by the driver, a spaced angle, and a scheme of the input device (Paszkowicz: [0029], [0046]-[0047], [0049]-[0053], [0062], and FIG. 4: The driver monitor 21 can categorise the driver as being in one of a plurality of predefined levels of attentiveness, namely: Level 1—Attentive; Level 2—Moderately In attentive; and Level 3—Highly Inattentive. In the present embodiment, the attentive/inattentive states are defined as looking/not looking into the forward road scene. The inattentive states are subdivided (Level 2 and Level 3) based on the amount of time that the driver is not paying attention to the road (i.e. the cumulative time that an eyes off-road event is detected)), and 
calculate an application time point based on the weight (Paszkowicz: [0050]-[0052], [0055]-[0062], and FIG. 2: the vehicle system controller 29 is configured to control operation of the following vehicle driver aid systems: Adaptive Cruise Control (ACC); Forward Warning Collision (FWC); Lane Departure Warning (LDW); Traffic Jam Assist (TJA); and Lane Keeping Aid (LKA). In use, the sensitivity level (or activation state) of one or more of the vehicle driver aid systems is modified in dependence on changes in the determined attentiveness level of the driver).

Paszkowicz does not explicitly disclose:
an input device configured to receive an input signal corresponding to a handling of a driver; and 
the controller configured to determine a position of the input device when the input device is handled by the driver; and 
a braking application time point.

However, it has been known in the art of monitoring inattentiveness levels of a driver to implement an input device configured to receive an input signal corresponding to an operation of a driver; and the method steps of calculate a braking application time point, as suggested by Victor, which discloses an input device (Victor: [0042], [0052], [0072] and FIG. 2 the driver monitoring sensors 4) configured to receive an input signal corresponding to an operation of a driver (Victor: Abstract, [0011], [0019], [0042]-[0046], and FIG. 1: A current host vehicle driver level of attention is derived 13 from one or more driver-monitoring sensors 4 of the host vehicle 1. Such a current host vehicle driver level of attention can e.g. be derived from gaze-directions and head-poses of a driver of the host vehicle determined by the one or more driver-monitoring sensors 4 of the host vehicle 1. The one or more driver-monitoring sensors 4 may e.g. comprise one or more driver-monitoring cameras and/or other types of sensors for monitoring driver behavior, such as e.g. sensors for monitoring driver interaction with a control panel, such as a touch-screen display or similar); and the method steps of calculate a braking application time point (Victor: Abstract, [0011], [0019], [0042]-[0046], [0049]-[0053], FIG. 3-4: if there is a hypothetical threat for which, given the current host vehicle 1 speed, a driver need to have a high level of attention e.g. 1 to 2 seconds in advance to a critical point/time where an evasive action might have to be initiated then a distracted driver will need to be alerted in time to respond to the warning and achieve a high level of attention at this critical point in time. The time of 1 to 2 seconds in advance is the time which is needed by a driver to perceive and react to the situation. The critical point/time where an evasive action might have to be initiated may e.g. be due to approaching a traffic light, a location where pedestrians frequently cross the road or to overtaking a vehicle that may change lane into the host vehicle 1 lane).

Therefore in view of teachings by Paszkowicz and Victor, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Paszkowicz to include an input device configured to receive an input signal corresponding to an operation of a driver; and the method steps of calculate a braking application time point, as suggested by Victor. The motivation for this is to implement a known alternative method for controlling vehicle features based on inattentiveness levels of a driver.

While the combination of Paszkowicz and Victor discloses a method of controlling a braking application due to inattentiveness level of a driver based on input signal (Victor: Abstract, [0011], [0019], [0042]-[0046], [0049]-[0053], FIG. 3-4: if there is a hypothetical threat for which, given the current host vehicle 1 speed, a driver need to have a high level of attention e.g. 1 to 2 seconds in advance to a critical point/time where an evasive action might have to be initiated then a distracted driver will need to be alerted in time to respond to the warning and achieve a high level of attention at this critical point in time. The time of 1 to 2 seconds in advance is the time which is needed by a driver to perceive and react to the situation. The critical point/time where an evasive action might have to be initiated may e.g. be due to approaching a traffic light, a location where pedestrians frequently cross the road or to overtaking a vehicle that may change lane into the host vehicle 1 lane), the combination of Paszkowicz and Victor does not explicitly disclose the input signal corresponding to a handling of a driver; and the controller configured to determine a position of the input device when the input device is handled by the driver.

However, it has been known in the art of vehicle control to implement the input signal corresponding to a handling of a driver; and the controller configured to determine a position of the input device when the input device is handled by the driver, as suggested by Neiswander, which discloses the input signal corresponding to a handling of a driver (Neiswander: Abstract, [0021], [0029]-[0030], [0033]-[0034], [0038]-[0039],[0073],  and FIG. 1-2: The user inputs may include, for example, tactile, audio, or video inputs such as touch inputs, voice commands, and/or non-touch gesture commands provided by a user. For example, input detection module 52 may receive indications of user inputs from presence-sensitive input component 44, in addition or alternative to receiving indications of user inputs such as voice commands detected by a microphone or non-touch gesture commands detected by a video camera. In some examples, input detection module 52 receives indications of inputs from one or more various input components having different input modalities, such as different tactile input modalities (e.g., touch screen, touch pads, steering wheel controls (e.g., buttons, thumb pads), rotary knobs with translation), voice commands, non-touch gesture commands, for example. The input components may include components of both computing device 30, mechanical input components of vehicle 2, or a separate in-vehicle navigation system); and the controller configured to determine a position of the input device when the input device is handled by the driver (Neiswander: Abstract, [0021], [0029]-[0030], [0033]-[0034], [0038]-[0039], [0056], and FIG. 1-2: vehicle computing system 4 may be controlled through input detected by presence-sensitive panel 14, and/or through input detected by one or more additional input devices (e.g., microphones, cameras, physical buttons or switches, or other types of input devices). Presence-sensitive panel 14 may, in some examples, function simply as an input device for touch input, provided by user input that occurs directly and physically at presence-sensitive panel 14. For instance, presence-sensitive panel 14 may function as a presence-sensitive input device using a presence-sensitive device, such as a resistive touchscreen or touch panel, a surface acoustic wave touchscreen or touch panel, a capacitive touchscreen or touch panel, a projective capacitance touchscreen or touch panel, a pressure-sensitive screen or touch panel, an acoustic pulse recognition touchscreen or touch panel, or another presence-sensitive screen or touch panel technology).
Therefore in view of teachings by Paszkowicz, Victor, and Neiswander it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Paszkowicz and Victor to include the input signal corresponding to a handling of a driver; and the controller configured to determine a position of the input device when the input device is handled by the driver, as suggested by Neiswander. The motivation for this is to control vehicle features based on inattentiveness levels of a driver.

As to claim 2, Paszkowicz, Victor, and Neiswander disclose the limitations of claim 1 further comprising the apparatus of claim 1, wherein the input device includes at least one of a steering wheel, a gear box, a vehicle door pocket, a center fascia, or a portable terminal (Paszkowicz: [0014]-[0015], [0046], [0049]-[0054], [0062], and FIG. 4: the virtual model C.sub.MOD has been described as comprising areas of interest A.sub.n corresponding to the windows W of the vehicle V. It will be appreciated that that virtual model C.sub.MOD can define additional areas of interest A.sub.n. For example the areas of interest A.sub.n can correspond to one or more of the following: the display panel 7 (forming the instrument cluster); the infotainment system control panel 9; and one or more of said storage compartments 19. The inventors have recognised that the driver is likely to be in a more attentive state when studying the instrument cluster than when they are looking in a storage compartment 19. This can be reflected by defining different weightings for each of the areas of interest A.sub.n forming part of the virtual model C.sub.MOD, Victor: [0019]-[0020], [0029], [0037], [0042], and FIG. 2, and Neiswander: [0025], [0032], [0060], [0091], and FIG. 1 the computing device: a computing device may refer to a portable or mobile device such as mobile phones (including smart phones), laptop computers, etc. In some examples, a computing device may be a desktop computer, tablet computer, smart television platform, camera, personal digital assistant (PDA), server, or mainframes).

As to claim 6, Paszkowicz, Victor, and Neiswander disclose the limitations of claim 1 further comprising the apparatus of claim 1, wherein the controller is configured to adjust the weight corresponding to the spaced angle (Paszkowicz: [0014]-[0015], [0046], [0049]-[0054], [0062], and FIG. 4-5: the virtual model C.sub.MOD has been described as comprising areas of interest A.sub.n corresponding to the windows W of the vehicle V. It will be appreciated that that virtual model C.sub.MOD can define additional areas of interest A.sub.n. For example the areas of interest A.sub.n can correspond to one or more of the following: the display panel 7 (forming the instrument cluster); the infotainment system control panel 9; and one or more of said storage compartments 19. The inventors have recognised that the driver is likely to be in a more attentive state when studying the instrument cluster than when they are looking in a storage compartment 19. This can be reflected by defining different weightings for each of the areas of interest A.sub.n forming part of the virtual model C.sub.MOD).

As to claim 7, Paszkowicz, Victor, and Neiswander disclose the limitations of claim 1 further comprising the apparatus of claim 1, wherein the controller is configured to increase the weight upon determining that a number of the handling within a first time exceeds a threshold value or the handling is maintained for a second time or more based on the scheme of handling the input device (Paszkowicz: [0027], [0052]-[0054], [0067]-[0068], and FIG. 4-6: When the vehicle V is travelling in a forwards direction, the driver monitor 21 can be configured to categorise the driver as being in a Level 1 state (i.e. Attentive) when the virtual projection intersects the area of interest A.sub.WF corresponding to the front windscreen W.sub.F. In the same driving scenario, if the driver monitor 21 determine that the virtual 1projection does not intersect the area of interest A.sub.WF corresponding to the front windscreen W.sub.F for a period of time exceeding a predefined time threshold (for example 2, 3, 5 or 10 seconds), the driver monitor 21 can determine that the attentiveness of the driver has dropped and, accordingly, re-categorise the attentiveness level of the driver, for example dropping from Level 1 to Level 2 or Level 3 and Neiswander: [0056], [0058], [0074], [0082], [0115], and FIG. 4-6:  The techniques of this disclosure may serve to decrease a distraction level of a vehicle operator due to interacting with the user interface without simply limiting the vehicle operator to a defined number of user inputs (e.g., display a lockout screen after six taps). The techniques described herein may also have an effect of encouraging or coaching proper interaction behavior such that the vehicle operator adopts a better interaction model, resulting in fewer instances of attention management module 24 suspending the user's interaction with the user interface and a better overall user experience having more efficient interaction with the user interface. The techniques described herein may enable the user to safely interact with larger menu structures while still pacing the user appropriately to aid the driver in attending to the driving task).

As to claim 8, Paszkowicz, Victor, and Neiswander disclose the limitations of claim 1 further comprising the apparatus of claim 1, wherein the controller is configured to: calculate an estimated collision time based on a distance to an obstacle in front of the vehicle, and control to brake when the estimated collision time is ahead of the braking application time point (Victor: Abstract, [0011], [0019], [0042]-[0046], [0049]-[0053], FIG. 3-4: if there is a hypothetical threat for which, given the current host vehicle 1 speed, a driver need to have a high level of attention e.g. 1 to 2 seconds in advance to a critical point/time where an evasive action might have to be initiated then a distracted driver will need to be alerted in time to respond to the warning and achieve a high level of attention at this critical point in time. The time of 1 to 2 seconds in advance is the time which is needed by a driver to perceive and react to the situation. The critical point/time where an evasive action might have to be initiated may e.g. be due to approaching a traffic light, a location where pedestrians frequently cross the road or to overtaking a vehicle that may change lane into the host vehicle 1 lane).

As to claim 9, Paszkowicz, Victor, and Neiswander discloses all the method of controlling driving of a vehicle limitations as claimed that mirrors the apparatus  for controlling driving of a vehicle limitations in claim 1; thus, claim 9 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method of controlling driving of a vehicle, the method comprising:
receiving, by an input device, an input signal (Victor: Abstract, [0011], [0019], [0042]-[0046], and FIG. 1: A current host vehicle driver level of attention is derived 13 from one or more driver-monitoring sensors 4 of the host vehicle 1. Such a current host vehicle driver level of attention can e.g. be derived from gaze-directions and head-poses of a driver of the host vehicle determined by the one or more driver-monitoring sensors 4 of the host vehicle 1. The one or more driver-monitoring sensors 4 may e.g. comprise one or more driver-monitoring cameras and/or other types of sensors for monitoring driver behavior, such as e.g. sensors for monitoring driver interaction with a control panel, such as a touch-screen display or similar) corresponding to a handling of a driver (Neiswander: Abstract, [0021], [0029]-[0030], [0033]-[0034], [0038]-[0039],[0073],  and FIG. 1-2: The user inputs may include, for example, tactile, audio, or video inputs such as touch inputs, voice commands, and/or non-touch gesture commands provided by a user. For example, input detection module 52 may receive indications of user inputs from presence-sensitive input component 44, in addition or alternative to receiving indications of user inputs such as voice commands detected by a microphone or non-touch gesture commands detected by a video camera. In some examples, input detection module 52 receives indications of inputs from one or more various input components having different input modalities, such as different tactile input modalities (e.g., touch screen, touch pads, steering wheel controls (e.g., buttons, thumb pads), rotary knobs with translation), voice commands, non-touch gesture commands, for example. The input components may include components of both computing device 30, mechanical input components of vehicle 2, or a separate in-vehicle navigation system);
determining a position of the input device (Paszkowicz: [0012]-[0015], [0046], [0049]-[0054], [0062], and FIG. 4: The driver attentiveness can be determined in dependence on the weighting of the area of interest with which the line of sight of the driver is coincident. The relative weighting of the areas of interest can be defined depending on the direction of travel of the vehicle) which is handled by the driver (Neiswander: Abstract, [0021], [0029]-[0030], [0033]-[0034], [0038]-[0039], [0056], and FIG. 1-2: vehicle computing system 4 may be controlled through input detected by presence-sensitive panel 14, and/or through input detected by one or more additional input devices (e.g., microphones, cameras, physical buttons or switches, or other types of input devices). Presence-sensitive panel 14 may, in some examples, function simply as an input device for touch input, provided by user input that occurs directly and physically at presence-sensitive panel 14. For instance, presence-sensitive panel 14 may function as a presence-sensitive input device using a presence-sensitive device, such as a resistive touchscreen or touch panel, a surface acoustic wave touchscreen or touch panel, a capacitive touchscreen or touch panel, a projective capacitance touchscreen or touch panel, a pressure-sensitive screen or touch panel, an acoustic pulse recognition touchscreen or touch panel, or another presence-sensitive screen or touch panel technology);
setting a weight to a careless state of the driver (Paszkowicz: Abstract, [0015], [0029], [0046], [0052], [0065]-[0067], FIG. 1-3 the first and second image sensors 3-1 – 3-2, and FIG. 4-5: A weighting can be applied to each of said predefined areas of interest. The driver attentiveness can be determined in dependence on the weighting of the area of interest with which the line of sight of the driver is coincident. The relative weighting of the areas of interest can be defined depending on the direction of travel of the vehicle) based on a separation distance between the driver and the input device handled by the driver (Neiswander: Abstract, [0021], [0029]-[0030], [0033]-[0034], [0038]-[0039],[0073],  and FIG. 1-2: The user inputs may include, for example, tactile, audio, or video inputs such as touch inputs, voice commands, and/or non-touch gesture commands provided by a user. For example, input detection module 52 may receive indications of user inputs from presence-sensitive input component 44, in addition or alternative to receiving indications of user inputs such as voice commands detected by a microphone or non-touch gesture commands detected by a video camera. In some examples, input detection module 52 receives indications of inputs from one or more various input components having different input modalities, such as different tactile input modalities (e.g., touch screen, touch pads, steering wheel controls (e.g., buttons, thumb pads), rotary knobs with translation), voice commands, non-touch gesture commands, for example. The input components may include components of both computing device 30, mechanical input components of vehicle 2, or a separate in-vehicle navigation system), a spaced angle, and a scheme of handling the input device (Paszkowicz: [0029], [0046]-[0047], [0049]-[0053], [0062], and FIG. 4: The driver monitor 21 can categorise the driver as being in one of a plurality of predefined levels of attentiveness, namely: Level 1—Attentive; Level 2—Moderately In attentive; and Level 3—Highly Inattentive. In the present embodiment, the attentive/inattentive states are defined as looking/not looking into the forward road scene. The inattentive states are subdivided (Level 2 and Level 3) based on the amount of time that the driver is not paying attention to the road (i.e. the cumulative time that an eyes off-road event is detected)); and
calculating a braking application time point (Victor: Abstract, [0011], [0019], [0042]-[0046], [0049]-[0053], FIG. 3-4: if there is a hypothetical threat for which, given the current host vehicle 1 speed, a driver need to have a high level of attention e.g. 1 to 2 seconds in advance to a critical point/time where an evasive action might have to be initiated then a distracted driver will need to be alerted in time to respond to the warning and achieve a high level of attention at this critical point in time. The time of 1 to 2 seconds in advance is the time which is needed by a driver to perceive and react to the situation. The critical point/time where an evasive action might have to be initiated may e.g. be due to approaching a traffic light, a location where pedestrians frequently cross the road or to overtaking a vehicle that may change lane into the host vehicle 1 lane) based on the weight (Paszkowicz: [0050]-[0052], [0055]-[0062], and FIG. 2: the vehicle system controller 29 is configured to control operation of the following vehicle driver aid systems: Adaptive Cruise Control (ACC); Forward Warning Collision (FWC); Lane Departure Warning (LDW); Traffic Jam Assist (TJA); and Lane Keeping Aid (LKA). In use, the sensitivity level (or activation state) of one or more of the vehicle driver aid systems is modified in dependence on changes in the determined attentiveness level of the driver).

As to claim 10, Paszkowicz, Victor, and Neiswander disclose the limitations of claim 9 further comprising the method of claim 9, wherein the input device is provided in at least one of a steering wheel, a gear box, a vehicle door pocket, a center fascia, or a portable terminal (Paszkowicz: [0014]-[0015], [0046], [0049]-[0054], [0062], and FIG. 4: the virtual model C.sub.MOD has been described as comprising areas of interest A.sub.n corresponding to the windows W of the vehicle V. It will be appreciated that that virtual model C.sub.MOD can define additional areas of interest A.sub.n. For example the areas of interest A.sub.n can correspond to one or more of the following: the display panel 7 (forming the instrument cluster); the infotainment system control panel 9; and one or more of said storage compartments 19. The inventors have recognised that the driver is likely to be in a more attentive state when studying the instrument cluster than when they are looking in a storage compartment 19. This can be reflected by defining different weightings for each of the areas of interest A.sub.n forming part of the virtual model C.sub.MOD, Victor: [0019]-[0020], [0029], [0037], [0042], and FIG. 2, and Neiswander: [0025], [0032], [0060], [0091], and FIG. 1 the computing device: a computing device may refer to a portable or mobile device such as mobile phones (including smart phones), laptop computers, etc. In some examples, a computing device may be a desktop computer, tablet computer, smart television platform, camera, personal digital assistant (PDA), server, or mainframes).

As to claim 14, Paszkowicz, Victor, and Neiswander disclose the limitations of claim 9 further comprising the method of claim 9, wherein the setting the weight includes adjusting the weight corresponding to the spaced angle (Paszkowicz: [0014]-[0015], [0046], [0049]-[0054], [0062], and FIG. 4-5: the virtual model C.sub.MOD has been described as comprising areas of interest A.sub.n corresponding to the windows W of the vehicle V. It will be appreciated that that virtual model C.sub.MOD can define additional areas of interest A.sub.n. For example the areas of interest A.sub.n can correspond to one or more of the following: the display panel 7 (forming the instrument cluster); the infotainment system control panel 9; and one or more of said storage compartments 19. The inventors have recognised that the driver is likely to be in a more attentive state when studying the instrument cluster than when they are looking in a storage compartment 19. This can be reflected by defining different weightings for each of the areas of interest A.sub.n forming part of the virtual model C.sub.MOD).

As to claim 15, Paszkowicz, Victor, and Neiswander disclose the limitations of claim 9 further comprising the method of claim 9, wherein the setting the weight includes increasing the weight upon determining that a number of the handling within a first time exceeds a threshold value or the handling is maintained for a second time or more based on the scheme of handling the input device (Paszkowicz: [0027], [0052]-[0054], [0067]-[0068], and FIG. 4-6: When the vehicle V is travelling in a forwards direction, the driver monitor 21 can be configured to categorise the driver as being in a Level 1 state (i.e. Attentive) when the virtual projection intersects the area of interest A.sub.WF corresponding to the front windscreen W.sub.F. In the same driving scenario, if the driver monitor 21 determine that the virtual projection does not intersect the area of interest A.sub.WF corresponding to the front windscreen W.sub.F for a period of time exceeding a predefined time threshold (for example 2, 3, 5 or 10 seconds), the driver monitor 21 can determine that the attentiveness of the driver has dropped and, accordingly, re-categorise the attentiveness level of the driver, for example dropping from Level 1 to Level 2 or Level 3 and Neiswander: [0056], [0058], [0074], [0082], [0115], and FIG. 4-6:  The techniques of this disclosure may serve to decrease a distraction level of a vehicle operator due to interacting with the user interface without simply limiting the vehicle operator to a defined number of user inputs (e.g., display a lockout screen after six taps). The techniques described herein may also have an effect of encouraging or coaching proper interaction behavior such that the vehicle operator adopts a better interaction model, resulting in fewer instances of attention management module 24 suspending the user's interaction with the user interface and a better overall user experience having more efficient interaction with the user interface. The techniques described herein may enable the user to safely interact with larger menu structures while still pacing the user appropriately to aid the driver in attending to the driving task).

As to claim 16, Paszkowicz, Victor, and Neiswander disclose the limitations of claim 9 further comprising the method of claim 9, further comprising: calculating an estimated collision time based on a distance to an obstacle in front of the vehicle; and controlling to brake when the estimated collision time is ahead of the braking application time point (Victor: Abstract, [0011], [0019], [0042]-[0046], [0049]-[0053], FIG. 3-4: if there is a hypothetical threat for which, given the current host vehicle 1 speed, a driver need to have a high level of attention e.g. 1 to 2 seconds in advance to a critical point/time where an evasive action might have to be initiated then a distracted driver will need to be alerted in time to respond to the warning and achieve a high level of attention at this critical point in time. The time of 1 to 2 seconds in advance is the time which is needed by a driver to perceive and react to the situation. The critical point/time where an evasive action might have to be initiated may e.g. be due to approaching a traffic light, a location where pedestrians frequently cross the road or to overtaking a vehicle that may change lane into the host vehicle 1 lane). 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Paszkowicz et al. (Paszkowicz - US 2018/0285665 A1) in view of Victor (Victor – US 2019/0367050 A1) and Neiswander et al. (Neiswander – US 2018/0111552 A1) and further in view of Kang (Kang – US 2020/0108771 A1).

As to claim 3, While the combination of Paszkowicz, Victor, and Neiswander disclose the limitations of claim 2 further comprising the apparatus of claim 2, wherein the controller is configured to: determine whether manipulation by the driver is in the input device (Neiswander: Abstract, [0021], [0029]-[0030], [0033]-[0034], [0038]-[0039],[0073],  and FIG. 1-2: The user inputs may include, for example, tactile, audio, or video inputs such as touch inputs, voice commands, and/or non-touch gesture commands provided by a user. For example, input detection module 52 may receive indications of user inputs from presence-sensitive input component 44, in addition or alternative to receiving indications of user inputs such as voice commands detected by a microphone or non-touch gesture commands detected by a video camera. In some examples, input detection module 52 receives indications of inputs from one or more various input components having different input modalities, such as different tactile input modalities (e.g., touch screen, touch pads, steering wheel controls (e.g., buttons, thumb pads), rotary knobs with translation), voice commands, non-touch gesture commands, for example. The input components may include components of both computing device 30, mechanical input components of vehicle 2, or a separate in-vehicle navigation system), determine whether the steering wheel is handled based on a torque applied to the steering wheel upon determining that the manipulation by the driver is not in the input device, and set the weight based on a determination result of whether the steering wheel is handled.
However, it has been known in the art of vehicle control to implement the controller is configured to: determine whether manipulation by the driver is in the input device,  determine whether the steering wheel is handled based on a torque applied to the steering wheel upon determining that the manipulation by the driver is not in the input device, and 
set the weight based on a determination result of whether the steering wheel is operated, as suggested by Kang, which discloses the controller is configured to: determine whether manipulation by the driver is in the input device (Kang: FIG. 2 the steering wheel gripping torque detection unit 300),  determine whether the steering wheel is handled based on a torque applied to the steering wheel upon determining that the manipulation by the driver is not in the input device (Kang: Abstract, [0061], [0066], [0075]-[0077], and FIG. 2-3 the steering wheel gripping torque determination unit 400: When the steering wheel gripping determination unit 440 determines that the steering wheel is not gripping, the warning control unit 450 may control the warning output unit 500 to output a warning message), and 
set the weight based on a determination result (Paszkowicz: Abstract, [0015], [0029], [0046], [0052], [0065]-[0067], FIG. 1-3 the first and second image sensors 3-1 – 3-2, and FIG. 4-5: A weighting can be applied to each of said predefined areas of interest. The driver attentiveness can be determined in dependence on the weighting of the area of interest with which the line of sight of the driver is coincident. The relative weighting of the areas of interest can be defined depending on the direction of travel of the vehicle) of whether the steering wheel is operated (Kang: Abstract, [0061], [0066], [0075]-[0077], and FIG. 2-3 the steering wheel gripping torque determination unit 400).
Therefore in view of teachings by Paszkowicz, Victor, Neiswander and Kang, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Paszkowicz, Victor and Neiswander to include the controller is configured to: determine whether manipulation by the driver is in the input device,  determine whether the steering wheel is handled based on a torque applied to the steering wheel upon determining that the manipulation by the driver is not in the input device, and 
set the weight based on a determination result of whether the steering wheel is operated, as suggested by Kang. The motivation for this is to implement a known alternative method for determining an inattentiveness level of a driver based on steering wheel sensing information.

As to claim 11, Paszkowicz, Victor, Neiswander and Kang disclose the limitations of claim 10 further comprising the method of claim 10, wherein the setting the weight includes:
determining whether manipulation by the driver is in the input device (Paszkowicz: [0029], [0046]-[0047], [0049]-[0053], [0062], and FIG. 4, Victor: Abstract, [0011], [0019], [0042]-[0046], and FIG. 1, and Neiswander: Abstract, [0021], [0029]-[0030], [0033]-[0034], [0038]-[0039],[0073],  and FIG. 1-2: The user inputs may include, for example, tactile, audio, or video inputs such as touch inputs, voice commands, and/or non-touch gesture commands provided by a user. For example, input detection module 52 may receive indications of user inputs from presence-sensitive input component 44, in addition or alternative to receiving indications of user inputs such as voice commands detected by a microphone or non-touch gesture commands detected by a video camera. In some examples, input detection module 52 receives indications of inputs from one or more various input components having different input modalities, such as different tactile input modalities (e.g., touch screen, touch pads, steering wheel controls (e.g., buttons, thumb pads), rotary knobs with translation), voice commands, non-touch gesture commands, for example. The input components may include components of both computing device 30, mechanical input components of vehicle 2, or a separate in-vehicle navigation system),
determining whether the steering wheel is handled based on a torque applied to the steering wheel when it is determined that the manipulation by the driver is not in the input device (Kang: Abstract, [0061], [0066], [0075]-[0077], and FIG. 2-3 the steering wheel gripping torque determination unit 400: When the steering wheel gripping determination unit 440 determines that the steering wheel is not gripping, the warning control unit 450 may control the warning output unit 500 to output a warning message), and
setting the weight based on a determination result (Paszkowicz: Abstract, [0015], [0029], [0046], [0052], [0065]-[0067], FIG. 1-3 the first and second image sensors 3-1 – 3-2, and FIG. 4-5: A weighting can be applied to each of said predefined areas of interest. The driver attentiveness can be determined in dependence on the weighting of the area of interest with which the line of sight of the driver is coincident. The relative weighting of the areas of interest can be defined depending on the direction of travel of the vehicle) of whether the steering wheel is handled (Kang: Abstract, [0061], [0066], [0075]-[0077], and FIG. 2-3 the steering wheel gripping torque determination unit 400).

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Paszkowicz et al. (Paszkowicz - US 2018/0285665 A1) in view of Victor (Victor – US 2019/0367050 A1), Neiswander et al. (Neiswander – US 2018/0111552 A1) and Kang (Kang – US 2020/0108771 A1) and further in view of Park et al. (Park – US 2018/0059773 A1) and Edgar Snyder (Snyder – Texting and Driving Accident Statistics).

As to claim 4, Paszkowicz, Victor, Neiswander and Kang disclose the limitations of claim 3 except for the claimed limitations of the apparatus of claim 3, wherein the controller is configured to: determine whether the input device having the manipulation by the driver is the portable terminal, and 
set the weight to a maximum value upon determining that the input device is the portable terminal.
However, it has been known in the art of vehicle control to implement the controller is configured to: determine whether the input device having the manipulation by the driver is the portable terminal, as suggested by Park, which disclose the controller is configured to: determine whether the input device having the manipulation by the driver is the portable terminal (Park: Abstract, [0018], [0022], [0030]-[0034], [0049], [0052], and FIG. 2-3: the driving concentration level of the driver may be acquired when: 1) an amount of time in which the driver does not manipulate a vehicle steering wheel with both hands increases to a predetermined amount of time or larger; 2) the driver does not gaze forward and gazes another region for a predetermined amount of time or larger; and 3) it is determined, as a result of interpreting an image recognized by a camera, that the driver is manipulating a smartphone).
Therefore in view of teachings by Paszkowicz, Victor, Neiswander, Kang, and Park it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Paszkowicz, Victor, Neiswander and Kang to include the controller is configured to: determine whether the input device having the manipulation by the driver is the portable terminal, as suggested by Park. The motivation for this is to implement a known alternative method for determining an inattentiveness level of a driver based on an operation of a smartphone device.

Further, the combination of Paszkowicz, Victor, Neiswander, Kang, and Park does not explicitly disclose the controller is configured to set the weight to a maximum value upon determining that the input device is the portable terminal.

However, it has been known in the art of vehicle control to implement the controller is configured to:  set the weight to a maximum value upon determining that the input device is the portable terminal, as suggested by Snyder, which disclose the controller is configured to: set the weight to a maximum value upon determining that the input device is the portable terminal (Snyder: Texting while driving causes a 400 percent increase in time spent with eyes off the road. Of all cell phone related tasks, texting is by far the most dangerous activity. 94 percent of drivers support a ban on texting while driving. 74 percent of drivers support a ban on hand-held cell phone use).
Therefore in view of teachings by Paszkowicz, Victor, Neiswander, Kang, Park and Snyder it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle control system of Paszkowicz, Victor, Neiswander, Kang and Park to include the controller is configured to: set the weight to a maximum value upon determining that the input device is the portable terminal, as suggested by Snyder. The motivation for this is to implement a known alternative method for determining an inattentiveness level of a driver based on an operation of a smartphone device.

As to claim 5, Paszkowicz, Victor, Neiswander, Kang, Park and Snyder disclose the limitations of claim 4 further comprising the apparatus of claim 4, wherein the controller is configured to adjust the weight corresponding to the separation distance upon determining that the input device having the manipulation by the driver is not the portable terminal (Paszkowicz: Abstract, [0015], [0029], [0046], [0052], [0065]-[0067], FIG. 1-3 the first and second image sensors 3-1 – 3-2, and FIG. 4-5: A weighting can be applied to each of said predefined areas of interest. The driver attentiveness can be determined in dependence on the weighting of the area of interest with which the line of sight of the driver is coincident. The relative weighting of the areas of interest can be defined depending on the direction of travel of the vehicle).

As to claim 12, Paszkowicz, Victor, Neiswander, Kang, Park and Snyder disclose the limitations of claim 11 further comprising the method of claim 11, wherein the setting the weight includes determining whether the input device having the manipulation by the driver is the portable terminal (Park: Abstract, [0018], [0022], [0030]-[0034], [0049], [0052], and FIG. 2-3: the driving concentration level of the driver may be acquired when: 1) an amount of time in which the driver does not manipulate a vehicle steering wheel with both hands increases to a predetermined amount of time or larger; 2) the driver does not gaze forward and gazes another region for a predetermined amount of time or larger; and 3) it is determined, as a result of interpreting an image recognized by a camera, that the driver is manipulating a smartphone), and setting the weight to a maximum value when it is determined that the input device is the portable terminal (Snyder: Texting while driving causes a 400 percent increase in time spent with eyes off the road. Of all cell phone related tasks, texting is by far the most dangerous activity. 94 percent of drivers support a ban on texting while driving. 74 percent of drivers support a ban on hand-held cell phone use).

As to claim 13, Paszkowicz, Victor, Neiswander, Kang, Park and Snyder disclose the limitations of claim 12 further comprising the method of claim 12, wherein the setting of the weight includes adjusting the weight corresponding to the separation distance upon determining that the input device having the manipulation by the driver is not the portable terminal (Paszkowicz: Abstract, [0015], [0029], [0046], [0052], [0065]-[0067], FIG. 1-3 the first and second image sensors 3-1 – 3-2, and FIG. 4-5: A weighting can be applied to each of said predefined areas of interest. The driver attentiveness can be determined in dependence on the weighting of the area of interest with which the line of sight of the driver is coincident. The relative weighting of the areas of interest can be defined depending on the direction of travel of the vehicle).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Hayakawa et al., US 2021/0309242 A1, discloses vehicle travel control method and travel control device.
Lee et al., US 2019/0079717 A1, discloses user interface apparatus for vehicle.
Singh, US 2018/0231976 A1, discloses vehicle driving assist system with driver attentiveness assessment.
Martinelli et al. 2021 Neural Networks for Driver Behavior Analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684